DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/12/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.	
Claim 1 has been amended.
Claims 1, 5, 8-10, 12-17 are pending.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 5, 8-10, 12-14, 16-17 are under examination.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5, 8-10, 12-14, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
A method wherein “the first agent is immobilized on a first bead and the second agent is immobilized on a second bead” (Claim 1, and dependent claims).
Applicant indicates that support for the new limitations of Claim 1 can be found at lines 3-5 of page 33 of the specification.
A review of the specification fails to reveal support for the new limitations.
At page 33, the specification disclosed that in a preferred embodiment, both primary and secondary agents are co-immobilized on a surface, for example, a bead.  Agents being co-immobilized on a bead does not have the same scope and does not provide support for the limitations of the present claims which recite that the first agent is immobilized on a first bead and the second agent is immobilized on a second bead.  The latter would encompass immobilizing to two separate beads, for example, which is different than the co-immobilization on a bead, as described in the instant specification.  The disclosure does not contemplate immobilization on separate beads, as is encompassed by the present claims. Amendment to recite that the first and second agent are co-immobilized on a bead, for example, would be remedial. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 
Claim(s) 1, 5, 8-10, 12-14, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO2007037544, in view of Keever-Taylor et al., 2007, US 2004/0241162 and US 2004/0101519, and as evidenced by US 2009/0246212, the national stage entry, English translation of WO2007037544 (all of record).
WO2007037544 teaches a method of administering Tregs to a mammalian patient to suppress an undesirable immune response (i.e. adoptive transfer therapy), wherein the Tregs are produced by a method comprising expanding a population of CD4+CD25+ (natural) Tregs by culturing said cells in a culture medium comprising rapamycin, anti-CD3/anti-CD28 conjugated beads (see page 6-7 and 15, paragraphs 54, 56, and 58, paragraph 272 and page 23 of the translation, in particular).  WO2007037544 teaches that the cells maintain suppressive function (see page 20, in particular). WO2007037544 teach adding rapamycin at the start of the culture and through the entire culture (see page 12 and 20-22, in particular). WO2007037544 teaches that the method results in functional regulatory T cells that suppress IL-2 and IFN-gamma in a co-culture with effector T cells (i.e. the Tregs do not significantly produce IL-2 or IFN-gamma, see paragraph 197 of the translation, in particular).  WO2007037544 teaches that CD4+CD25+ Tregs express FoxP3. WO2007037544 teaches obtaining the T cells from cord blood and isolating the CD4+CD25+ cells by flow cytometry (see page 6 of the translation, in particular).  WO2007037544 teach evaluating the cell number in the cultures and that the cell numbers increase during the culture period (i.e. the cells were monitored for proliferation). WO2007037544 also teaches that the cells can be separated and repeatedly re-stimulated every 10-14 days (see page 20-21 and 23, of the translation, in particular). WO2007037544 also teach evaluating the resulting Treg cells for their ability to suppress T cell proliferation, and teaches that they maintain the function of suppressing T cell proliferation (i.e. an nTreg phenotype, and not substantially reverting to effector cells, see page 21 of the translation, in particular).  
WO2007037544 does not explicitly teach restimulating based upon a desired cell size, and does not explicitly teach culturing in rapamycin to achieve greater than 100-fold expansion. 
Keever-Taylor a teaches methods of expanding CD4+CD25+ nTregs comprising culturing with anti-CD3 and anti-CD28 immobilized on beads in the presence of rapamycin.  Keever-Taylor teaches that the presence of rapamycin reduces expansion of the Tregs, but improves suppressive function, and that the concentration of rapamycin used can be optimized to influence the level of expansion versus suppression (See Fig. 2).  In particular, Keever-Taylor teaches a 1 ng/ml or 0.1 ng/ml concentration rapamycin results in Tregs that maintain suppressor function and also allows for at least about 100 fold expansion of the Tregs (See Fig. 2, in particular). 
The ‘162 publication and the ‘519 publication teach that long term stimulation of T cells, including regulatory T cells, can be maintained by restimulation, and that the rate of proliferation can be monitored periodically by examining cell size and that T cells can be restimulated when the mean T cell diameter decreases to approximately 8 uM (i.e. a desired cell size, see page 3, 12 and 16, in particular).  The ‘162 publication also teaches that anti-CD3 and anti-CD28 mediated signals can be provide by immobilizing to beads either in cis or in trans, i.e. immobilization on the same beads or on separate beads (see paragraph 115, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the concentration of rapamycin, as taught by Keever-Taylor, to increase expansion rates and to obtain greater than about 100 fold expansion of Tregs.  For example, the examples of WO2007037544 result in about 20 fold expansion using 20 nM concentration rapamycin (see Fig. 4 and page 20, in particular).  However, Keever-Taylor teaches that using less rapamycin (i.e. 1 or 0.1 ng/ml) increases expansion  of Tregs on the order of 10-100 fold as compared to 20 nM (see Fig. 2, comparing 20 ng/ml with 1 ng/ml or 0.1 ng/ml of rapamycin).  Thus, the ordinary artisan could expect to achieve at least 100 fold expansion when employing a 0.1 or 1 ng/ml concentration of rapamycin in the method of WO2007037544 based on the teachings of Keever-Taylor.  Furthermore, the ordinary artisan would be motivated to do so to increase expansion while still maintain suppressive capacity of the Tregs. 
 	Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to monitor proliferation based on cell diameter, as taught by the ‘162 and 519 publications. The ordinary artisan at the time the invention was made would have been motivated do so for quality control and since the ‘619 and ‘519 publication teach that long term stimulation of T cells, including regulatory T cells, can be maintained by examining cell size and restimulating when the mean T cell diameter decreases to approximately 8 uM. The instant specification discloses that in some instances the size of a resting nTreg is about 8.5uM, and restimulating at a size of approximately 8 uM would be “based on” resting nTreg size. Furthermore, selecting from known methods of immobilizing the anti-CD3 and antiCD28 to beads, i.e. by immobilizing to the same bead or to separate beads (a first and second bead), as taught by the ‘162 publication would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
	
Claims 1, 5, 8-10, 12-14, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO2007037544, in view of Keever-Taylor, 2007, US 2004/0241162 and US 2004/0101519, and further in view of US 2005/0186207, as evidenced by US 2009/0246212, the national stage entry, English translation of WO2007037544.. 
The teachings of WO2007037544, Keever-Taylor, US 2004/0241162 and US 2004/0101519. 
They do not teach cryopreserving the cells.
The ‘207 publication teaches that CD4+CD25+ Treg populations may be frozen for storage and/or transport either before or after expansion (see page 6, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to freeze the Treg populations, as taught by the ‘207 publication, in the method of Treg expansion of WO2007037544, Keever-Taylor and the ‘162 and '519 publications.  The ordinary artisan at the time the invention was made would have been motivated to so as a matter of convenience to facilitate storage and or transport of the Treg cells.  

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644